United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40290
                         Summary Calendar



ROBERTO DAVILA,

                                    Petitioner-Appellee,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-02-CV-252
                      --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     The Respondent appeals from the grant of habeas relief in

favor of Roberto Davila, Texas prisoner # 680990, on his prison

disciplinary convictions for possession of a weapon and

possession of contraband.   We reverse and render judgment for the

Respondent.

     A prerequisite to the issuance of habeas relief is a showing

of prejudice as a result of a constitutional violation.       See

Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997);

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40290
                                  -2-

Banuelos v. McFarland, 41 F.3d 232, 234-35 (5th Cir. 1995).     Even

if Davila’s exclusion from his prison disciplinary hearing was

arbitrary and capricious, he has nevertheless failed to show the

requisite prejudice for the reasons that follow and is therefore

not entitled to habeas relief.

     Davila’s sworn statement attested that his exclusion from

the hearing prevented him from adducing both a “written

statement” and the AD-92 form.    Davila, however, did not adduce a

copy of his “written statement” in the district court nor did he

ever make an allegation regarding its contents.    Davila has

therefore given no indication that his written statement would

have been exculpatory or would have affected the outcome of the

proceedings, and he therefore cannot show that its exclusion from

the hearing was prejudicial.

     The AD-92 form is similarly unavailing.   The AD-92 form is

evidence that Davila claimed ownership of no less than 187 items

of the charged contraband; the AD-92 form is therefore not

exculpatory, despite its failure to include in the inventory of

items confiscated from Davila’s cell the plastic bag containing a

brown powdered substance.    See Broussard v. Johnson, 253 F.3d

874, 876-77 (5th Cir. 2001) (due process requires only that there

be “some evidence” in the record to support a prison disciplinary

decision).

     REVERSED AND RENDERED